13-2483
    Sangpo v. Lynch
                                                                                  BIA
                                                                             Nelson, IJ
                                                                          A094 813 736
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 8th day of December, two thousand fifteen.

    PRESENT: JOSÉ A. CABRANES,
             REENA RAGGI,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    LHAKPA SANGPO,
             Petitioner,

                      v.                                   13-2483
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.*
    _____________________________________




                *
              Pursuant to Fed. R. App. P. 43(c)(2), Attorney
        General Loretta E. Lynch is automatically substituted for
        former Attorney General Eric H. Holder, Jr. as
        Respondent.
                                           1
FOR PETITIONER:             Jason    A.   Nielson,    Mungoven &
                            Associates, New York, New York.

FOR RESPONDENT:             Stuart F. Delery, Assistant Attorney
                            General;   Leslie  McKay,   Assistant
                            Director; Anthony J. Messuri, Trial
                            Attorney,   Office   of   Immigration
                            Litigation, United States Department
                            of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Lhakpa    Sangpo,   a   claimed    native   and    citizen     of    the

People’s Republic of China, seeks review of a May 29, 2013,

decision of the BIA affirming the June 20, 2012, decision of

Immigration Judge (“IJ”) Barbara A. Nelson, which denied his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). See In re Lhakpa

Sangpo, No. A094 813 736 (B.I.A. May 29, 2013), aff’g No. A094

813 736 (Immig. Ct. N.Y.C. June 20, 2012). Sangpo sought such

relief    based   on   political   persecution        in   the    form    of

incarceration and beatings because of his brother’s role in

the Tibetan freedom movement and his discussions of the Dalai

Lama with clients while he was a tour guide.                     Under the

circumstances of this case, we review the IJ’s decision as


                                   2
modified by the BIA, see Xue Hong Yang v. U.S. Dep’t of

Justice, 426 F.3d 520, 522 (2d Cir. 2005), applying well

established standards of review, see 8 U.S.C. § 1252(b)(4)(B);

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).            In

doing so, we assume the parties’ familiarity with the facts

and procedural history of this case.

    For asylum applications, like Sangpo’s, governed by the

REAL ID Act of 2005, the agency may, “[c]onsidering the

totality of the circumstances,” base a credibility finding on

an asylum applicant’s “demeanor, candor, or responsiveness,”

the plausibility of his account, and inconsistencies in his

statements, without regard to whether they go “to the heart of

the applicant’s claim,” so long as they reasonably support an

inference   that   the   applicant   is   not   credible.   8   U.S.C.

§ 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey, 534 F.3d

162, 167 (2d Cir. 2008).         We “defer . . . to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”        Xiu Xia Lin,

534 F.3d at 167.

    The significant inconsistencies that the IJ identified in

the record and the BIA affirmed include the following. In his


                                 3
asylum application, Sangpo stated that his mother came to

India in 2000 to take him back to Tibet but he testified that

his father picked him up in India in 1999.          Sangpo also stated

in his asylum application that he was arrested in March 2003,

and taken to the police station, where the police interrogated

him.     Three    days   later   he   was   sentenced   to   a    term   of

imprisonment in Drapchi prison.             Sangpo testified, to the

contrary, that when he was arrested, he was taken directly to

Drapchi prison, and sentenced upon arrival.             When confronted

with the discrepancy, Sangpo first testified that the police

station and the prison were “the same thing.”                    Certified

Administrative Record (“CAR”) 123.            He then stated that he

spent a couple of hours at the police station, but was sent to

the prison on the same day he was arrested.             Finally, Sangpo

submitted a copy of his Tibetan Freedom Movement Passport

Book, which he testified was issued to him in Nepal within a

month of his arrival there in 2005.             However, the date of

issue in the Passport Book is August 23, 2002.

       Sangpo’s    inconsistent       documentary    and     testimonial

evidence regarding which parent took him from India to Tibet;

the circumstances surrounding his arrest, sentencing, and

imprisonment; and when he arrived in Nepal provide substantial

evidence to support the agency’s finding that he was not

credible, particularly because the latter two discrepancies

                                      4
relate directly to his claim of past harm, and call into

question whether he was ever imprisoned. See Xiu Xia Lin, 534

F.3d at 166, 167.          Furthermore, at his hearing, Sangpo was

confronted with the inconsistencies and the agency reasonably

found that he did not adequately explain them.                 See Majidi v.

Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005). Accordingly, the

agency’s adverse credibility determination is supported by the

totality     of     the      circumstances.              See       8    U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

    Finally,      because     the    only    evidence    of    a   threat     to

Sangpo’s life or freedom depended upon his credibility, the

adverse credibility finding necessarily precludes success on

Sangpo’s claims for asylum, withholding of removal, and CAT

relief.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

2006).

    For the foregoing reasons, the petition for review is

DENIED.     Any    pending       request    for   oral   argument      in   this

petition   is     DENIED    in    accordance      with   Federal       Rule   of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk of Court




                                      5